DETAILED ACTION
Applicant's submission filed on February 1, 2021 in response to Office Action dated October 30, 2020 has been entered. Claims 1-19, 22-40 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-19, 22-40 have been considered but are moot in view of new grounds of rejections necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 8, 17-18, 22-31, 35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent Application Publication No. 2008/0260178), and further in view of Lemons (US Patent Application Publication No. 2019/0394547).
Regarding claim 1, Tanaka teaches an appliance including a voice recognition device (Fig. 1), comprising: a panel comprising a panel hole formed therein (Fig. 1 items 2, 4 top panel 25 with multiple hole 5, 41, 42); and the voice recognition device configured to identify voice information (Paragraphs 0048-0053 identifying voice direction, tone, volume etc.) and disposed on the panel, wherein the voice recognition device comprises: a body comprising a speaker accommodation portion (Fig. 7 chamber formed by items 232, 233) and an opening portion (Figs. 6-7 item 251), the opening portion being in communication with the speaker accommodation portion and opened in a direction towards an inside of the panel; a sound output device disposed on the speaker accommodation portion, the sound output device having a speaker (Figs. 6-7 item 231 array, speaker units 254); a plurality of mounting portions facing an inner surface of the panel (Figs. 6-7 items 25, 26); and a plurality of voice input devices positioned in a space between the sound output device and the panel (Figs. 6-7 item 331 array, microphone units 353), the plurality of voice input devices installed on the plurality of mounting portions, each of the plurality of voice input devices comprising a microphone (Figs. 6-7 item 353 mounted on item 261, item 331 on items 26, 27), wherein the speaker accommodation portion is positioned at a center line ɻ1 of the voice recognition device along a vertical direction thereof (Figs. 4, 6-7 speakers at the vertical 
Tanaka teaches a gap between microphone and the panel (Fig. 7 gap between items 21 and 331), and it would have been obvious to a person of ordinary skill in the before the effective filing date of the present invention to seal it so that the microphone contacts the inner side of the panel as an implementation choice.
However, in the similar field, Lemons teaches a voice recognition device (Figs. 1-3 item 100) with microphone contacting the inner side of the panel (Fig. 4 item 206 contacting item 202) and voice input device positioned in a space between the sound output device and the panel (Fig. 4 item 206 positioned between item 202 and item 216), wherein the voice input device comprises: a printed circuit board (PCB) having a microphone hole formed therein (Fig. 4 PCB 206 with holes accommodating microphones) that is in communication with the panel hole (Figs. 1, 3-4 in alignment with items 120 on panel 202); the microphone installed in the PCB and in communication with the microphone hole; and a sealing member (Fig. 4 item 204) provided between the PCB (Fig. 4 item 206) and the panel (Fig. 4 item 202) and configured to contact the panel, the sealing member comprising: a sealing opening portion formed in a center of the sealing member and configured to be aligned with the panel hole and the microphone hole (Fig. 4 item 204 with multiple openings for multiple microphones) (Paragraphs 0025-0075). (Note: Enclosing microphone in a housing/ casing was well known in the art. For example, Applicant is advised to refer to Reddick 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Tanaka with microphone contacting the inner side of the panel and voice input device positioned in a space between the sound output device and the panel, wherein the voice input device comprises: a printed circuit board (PCB) having a microphone hole formed therein that is in communication with the panel hole; the microphone installed in the PCB and in communication with the microphone ~e2 ~ US Active\116540904\V-1Application No.: 16/249,747Docket No.: 8736.01938.US00 hole; and a sealing member provided between the PCB and the panel and configured to contact the panel, the sealing member comprising: a sealing opening portion formed in a center of the sealing member and configured to be aligned with the panel hole and the microphone hole as taught by Lemons in order to provide “increased a compactness of the voice activated device and reducing a footprint and/or form factor of the voice activated device” (Lemons, Paragraph 0034).
Regarding claim 2, Tanaka teaches the speaker accommodation portion and the mounting portion are 47integrally formed on the body (Figs. 6-7). Lemons teaches the speaker accommodation portion and the mounting portion are 47integrally formed on the body (Fig. 4).
Regarding claim 3, Tanaka teaches the speaker accommodation portion and the mounting portion are recessed from one surface of the body facing the inner surface of the panel (Fig. 7 body with recesses holding speaker and microphone and facing inner side of panel 21). Lemons teaches the speaker accommodation portion and the 
Regarding claim 4, Tanaka teaches a partition wall that partitions a space between the voice input device and the sound output unit (Fig. 7 walls 232 partitioning separate spaces). Lemons teaches a partition wall that partitions a space between the voice input device and the sound output unit (Fig. 4 top wall of 216 partitioning spaces of item 206 and item 216 speaker assembly).
Regarding claim 5, Lemons teaches the partition wall is coupled to the panel (Fig. 4 top wall of 216 coupled to top plate 202 by fasteners).
Regarding claim 6, Tanaka teaches the voice input device (Fig. 7 item 331) is disposed between the partition wall (Fig. 7 item 232) and the panel (Fig. 7 item 21), and wherein the sound output device (Fig. 7 item 231) is disposed on (Fig. 7 on parallel axis) an opposite side of the voice input device (Fig. 7 on perpendicular axis) with respect to the partition wall (Fig. 7 walls 232). Lemons teaches the voice input device (Fig. 4 item 206) is disposed between the partition wall (Fig. top wall of item 216) and the panel (Fig. 4 item 202), and wherein the sound output device (Fig. 4 item 216 speaker assembly) is disposed (bottom of top wall of item 216) on an opposite side of the voice input device (Fig. 4 item 206 disposed on top side) with respect to the partition wall (Fig. 4 top wall of 216).
Regarding claim 8, Lemons teaches the partition wall comprises: a support plate coupled to the inner surface of the panel (Fig. 4 top wall of item 216 coupled to inner surface of item 202); and at least a portion of the body (Fig. 4 item 216 comprises cylindrical portion of body).
Regarding claim 17, Tanaka teaches the plurality of voice input devices are disposed on the upper side of the sound output device or the lower side of the sound output device (Fig. 6 item 353 at the top is on upper side of item 254 at the bottom, and item 353 at the bottom is on lower side of item 254 at the top, also on items 353 are lower on the side than items 254 at the top surface, Fig. 7 items 331 on the lower side/towards bottom side of item 251). Lemons teaches the plurality of voice input devices are disposed on the upper side of the sound output device or the lower side of the sound output device (Fig. 4 item 216 multiple microphone on upper side of item 216 speaker, Paragraphs 0039, 0042).
Regarding claim 18, Tanaka teaches the body comprises: a lower body having the plurality of mounting portions formed thereon; and an upper body that extends upward from the lower body, the upper body having the speaker accommodation portion formed thereon (Fig. 6 multiple items 261 for mounting multiple microphones, Fig. 7 item 21 upper body extends from lower body item 20, also upper body 25 extends from lower body item 23).
Regarding claim 22, Lemons teaches the sealing opening portion is larger than the panel hole (Fig. 4 item 204 with holes larger than holes in item 202).
Regarding claim 23, Lemons teaches a diameter of the sealing opening portion is greater than or equal to 2.4 mm and less than or equal to 2.6 mm, and wherein a diameter of the panel hole is greater than or equal to 1.8 mm and less than or equal to 2.2 mm (specific size dimensions are implementation choice known to a person of ordinary skill in the art, Note: The applicant is advised to refer to Kropf (US Patent 
Regarding claim 24, Lemons teaches the panel hole is larger than the microphone hole (specific size dimensions are implementation choice known to a person of ordinary skill in the art.).
Regarding claim 25, Lemons teaches a diameter of the panel hole is greater than or equal to 1.8 mm and less than or equal to 2.2 mm, and wherein a diameter of the microphone hole is greater than or equal to 0.5 mm and less than or equal to 1.0 mm (specific size dimensions are implementation choice known to a person of ordinary skill in the art, Note: The applicant is advised to refer to Kropf (US Patent Application Publication No. 2016/0094911 Paragraphs 0062, 0087, 0128 for such common knowledge.).
Regarding claim 26, Lemons teaches the sealing member protrudes outward from the PCB towards the inner surface of the panel, and 52wherein the sealing member has a sealing opening portion in communication with the microphone hole (Fig. 4 item 204 with corresponding holes towards inner surface of the top panel 202).
Regarding claim 27, Lemons teaches the voice input device further comprises: a cover that surrounds the PCB and is disposed on the mounting portion (Fig. 4 items 202 and 226 as a cover surrounding and on top of item 206).
Regarding claim 28, Lemons teaches the cover comprises a rubber material (Paragraphs 0046-0047).
Regarding claim 29, Lemons teaches the cover comprises: a cover main body that surrounds the microphone and the PCB (Fig. 4 item 226 surrounding item 206); and 
Regarding claim 30, Lemons teaches the sealing member is installed at a front surface of the PCB and is in contact with the panel, and wherein the microphone is installed at a rear surface of the PCB (Fig. 4, Paragraphs 0039, 0042).
Regarding claim 31, Lemons teaches the voice input device further comprises:  53a cover that surrounds a rear portion of the PCB and is in contact with the microphone (Fig. 4 items 210, 214, Paragraph 0042).
Regarding claim 35, Tanaka teaches the panel extends in the vertical direction of the appliance (Figs. 2A-2C, 4, 5A-5B, 6), and wherein the panel hole is positioned below a center of the panel in the vertical direction (Figs. 5A-5B holes in the direction from alignment origin towards –X direction).
Regarding claim 37, Tanaka teaches the sound output device further comprises: an output device main body having a speaker opening portion in communication with the opening portion of the body and on which the speaker is installed, and wherein the speaker is exposed to an outside of the sound output device through the speaker opening portion and the opening portion (Figs. 4, 6 items 254 speakers exposed to an outside of the sounds output device though corresponding holes items 251).
Regarding claims 38 and 39, Tanaka teaches detachable fastening brackets that fasten panel and main body of the appliance (Figs. 1, 2A-2C, 3A-3B, 4 items 3, Paragraphs 0042, 0061-0062, Note: It would have been obvious to a person of ordinary .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Lemons as applied to claim 8 above, and further in view of Lee (US Patent Application Publication No. 2014/0149118).
Regarding claim 9, Lemons teaches to control the appliance like air conditioner using voice recognition device, but Tanaka and Lemons do not explicitly teach an air conditioner as an appliance with the panel as a front panel.
However, in the similar field, Lee teaches an air conditioner as an appliance with the panel as a front panel being controlled by voice commands (Figs. 1-12a, Paragraphs 0058-0208 for various commands).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Tanaka and Lemons with an air conditioner as an appliance with the panel as a front panel being controlled by voice commands as taught by Lee in order to drive “an electric device using speech recognition, in which the electric device is operated by a speech only of a user through the speech recognition technology without using a side unit such as such as a remote controller or a mobile terminal” (Lee, Paragraph 0008).

Claims 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Lemons as applied to claim 1 above, and further in view of Shin (US Patent Application Publication No. 2016/0073187).
Regarding claim 12, Tanaka and Lemons do not teach the voice input device and the sound output device are overlapped with each other with respect to a direction from the outside to an inside of the panel.
However, in the similar field, Shin teaches the voice input device and the sound output device overlapping with each other with respect to a direction from the outside to an inside of the panel (Fig. 2 item 71 microphone overlapping speaker 75 looking from outside to inside through panel 30, Paragraphs 0020, 0045, 0075 overlapping but in opposite directions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Tanaka and Lemons with the voice input device and the sound output device overlapping with each other with respect to a direction from the outside to an inside of the panel as taught by Shin in order to “improve the sound quality of the sound output from the speaker and improve the noise shielding performance of the microphone” (Shin, Paragraph 0018).
Regarding claim 13, Shin teaches the microphone and the speaker are overlapped with each other with respect to a direction from the outside to the inside of the panel (Fig. 2 item 71 microphone overlapping speaker 75 looking from outside to inside through panel 30).  
Regarding claim 15, Tanaka teaches the sound output device is disposed between the plurality of voice input devices (Fig. 7 item 251 between items 331A, 331B).
Regarding claim 16, Tanaka teaches an extension line ɻ4 crossing the center of the sound output device passes through the plurality of voice input devices (Fig. 4 line AA through item 231 passing through plurality of Fig. 7 items 331).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Lemons as applied to claim 17 above, and further in view of Chua (US Patent Application Publication No. 2018/0182387).
Regarding claim 19, Tanaka and Lemons do not teach the body comprises: a lower body having the speaker accommodation portion formed thereon; and an upper body that extends upward from the lower body, the upper body having the plurality of mounting portions formed thereon.
However, in the similar field, Chua teaches the body comprises: a lower body having the speaker accommodation portion formed thereon (Fig. 2 items 226 at lower body); and an upper body that extends upward from the lower body, the upper body having the plurality of mounting portions formed thereon (Fig. 2 items 222, 222(1), 222(2) for microphones) (Paragraph 0057-0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Tanaka and Lemons with the body comprising: a lower body having the speaker accommodation portion formed thereon; and an upper body that extends upward from the lower body, the upper body having the .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Lemons as applied to claim 1 above, and further in view of Rao (US Patent Application Publication No. 2018/0199123).
Regarding claim 40, Tanaka and Lemons do not teach a cabinet inside of which a motor is installed, wherein the panel is a front panel provided at a front side of the cabinet.
However, in the similar field, Rao teaches a cabinet inside of which a motor is installed (Paragraph 0064), wherein the panel is a front panel provided at a front side of the cabinet (Fig. 3 items 304A, 312, Fig. 14B items 1408, 1410, Paragraphs 0025-0026, 0107-0108, 0110-0111, 0114-0116, 0156-0159).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Tanaka and Lemons with a cabinet inside of which a motor is installed, wherein the panel is a front panel provided at a front side of the cabinet as taught by Rao in order to support any type of voice activated electronic device including smart furniture, smart household devices, and/or smart accessories (Rao, Paragraph 0041).

Allowable Subject Matter
Claims 7, 10-11, 14, 32-34, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653